Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 17 May 2022, the following has occurred: Claims 1 and 8 have been amended.
Now claims 1-14 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites system and method for recommending wound treatment. The limitations of
wherein the database is used to record a plurality of reference cases, and each of the reference cases comprises a plurality of case data sequences and a plurality of treatment cases; and wherein each of the case data sequences comprises a first series of numbers that quantify status of a reference wound; [… obtain …]an  image of a wound or an injured part to obtain a wound characterization record of a patient, and [… provide …] the wound characterization record; and [… obtain …] the wound characterization record; generate a current data sequence according to a plurality of wound observation data in the wound characterization record,  wherein the current data sequence comprises a second series of numbers that quantify status of the wound; calculate a plurality of similarity parameters for the current data sequence to each of the case data sequences;  wherein the similarity parameters refer to a mathematical distance difference between the second series of numbers of the current data sequence and the first series of numbers of each of the case data sequences; select one of the reference cases corresponding to the similarity parameters lower than a similarity threshold value and having the highest proportion of wound area reduction per unit of time as a best case; select a plurality of questions used in the best case, excluding existed questions in a questionnaire record, and obtain a plurality of answers to the selected questions; include all the reference cases within a specific range of values in each of the answers, and select the treatment cases comprising a nice recovery record from a plurality of treatment groups as at least one recommended treatment;  wherein a recovery parameter higher than a recovery parameter threshold is regard as the nice recovery record; and [… output …] the at least one recommended treatment […] to a nurse or a caregiver; wherein the best case is the reference cases with a highest proportion of wound area reduction per unit of time..
, as drafted, is a system which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a storage device, a camera, a processor and a display, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the storage device, a camera, a processor and a display, the claim encompasses organizing collected data to determine what questions to provide a user to further analyze the data to provide a recommendation of treatment of a wound for a care provider of a patient. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a storage device, a processor and a display, which implements the identified abstract idea. The a storage device, a processor and a display are recited at a high-level of generality (i.e., general purpose computers with processors and memory, performing/ implementing generic computer functions see Applicant’s specification Figure 1, paragraphs [0018]-[0021]), such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim recites the additional elements of “store a database”, “a camera, configured to take an image of a wound or an injured part”, “transmit… receive…” and “display the at least one recommended treatment”. The “store a database” is recited at a high-level of generality (i.e., as a general means of storing data) and amounts to the mere storage of data, which is a form of extra-solution activity. The “a camera, configured to take an image of a wound or an injured part” is recited at a high level of generality (i.e., as a general means of obtaining an image of a wound) and amounts to generally linking the abstract idea to a particular technological environment. The “transmit… receive…” is recited at a high level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “display the at least one recommended treatment” is recited at a high level of generality (simply outputting recommendations on a generic display for a user) and amounts to simply output of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a storage device, a processor and a display, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “store a database”, “a camera, configured to take an image of a wound or an injured part”, “transmit… receive…” and “display the at least one recommended treatment” were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “store a database” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv) “Storing and retrieving information in memory” is well-understood, routine, and conventional. The “a camera, configured to take an image of a wound or an injured part” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Brem (2006/0116904): Figure 16, element 1610, paragraph [0039]; Allen (2017/0053073): paragraph [0042]; Cosentino (2014/0148708): Figure 1, paragraph [0019]; using a camera to capture an image of a wound is well-understood, routine and conventional. The “transmit… receive…” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The “display the at least one recommended treatment” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Brem (2006/0116904): Figure 1, paragraph [0095]; Steuer (2019/0392953): Figure 1, paragraphs [0014], [0063]; Johnson (2017/0312161): Figure 12, paragraph [0158]; displaying data on a display is well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-7 and 9-14 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-5 and 9-12 further defines the analysis and organization of data for performance of the abstract idea, however do not recite any additional elements, and therefore do not recite a practical application and/or significantly more.
 Claims 6-7 and 13-14 further define what the data is for performance of the abstract idea, however do not recite any additional elements, and therefore do not recite a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2006/0116904 (hereafter “Brem”), in view of U.S. Patent App. No. 2019/0392953 (hereafter “Steuer”), in view of U.S. Patent No. 8,330,807 (hereafter “Chen”), in view of U.S. Patent App. No. 2012/0189176 (hereafter “Giger”), in view of U.S. Patent App. No. 2017/0247758 (hereafter “Spiller”), in view of U.S. Patent App. No. 2017/0312161 (hereafter “Johnson”).

Regarding (Currently Amended) claim 1, Brem teaches a wound treatment […] system (Brem: Figure 1, paragraph [0009], “a method and apparatus for storing and reviewing wound data”), comprising:
--a storage device, configured to store a database (Brem: Figure 1, paragraph [0009], “implemented via a wound database system”, paragraph [0038], “one or more WEMR databases 101, which store the wound data and other records that support an integrated WEMR… A WEMR DBMS (data base management system) program on server 110 is provided to control the set up and information flow between the various data stores”. The Examiner notes it is obvious to one of ordinary skill in the art that a server has/is a storage device); 
--wherein the database is used to record a plurality of reference cases, and each of the reference cases comprises a plurality of case data sequences and a plurality of treatment cases (Brem: Figures 1-2, paragraphs [0038]-[0039], “one or more WEMR databases 101, which store the wound data and other records that support an integrated WEMR… Data that has already been captured in other databases 109 can be automatically linked, or retrieved by automated push or pull techniques… when received, server 110 can automatically store the pertinent data in the correct record”, paragraphs [0101]-[0104], “the WEMR will be aggregating a wealth of wound healing and protocol efficacy data, it becomes a key source of data mining for studies and training about wound medicine… permitting searches across all the other pertinent fields… all records matching those criteria being returned… implemented as an added feature to use with regular patient treatment if needed, where the treating or consulting physician uses a search for similar cases, looking for correlative wound issues and successful treatment regimes”. The Examiner interprets the aggregation of records to be used for protocol efficiency and allowing data mining of said aggregated cases, reads on the broadest reasonable interpretation of the reference cases comprising a plurality of case data sequences and treatment cases);
--wherein each of the case data sequences comprises a first series of numbers that quantify status of a reference wound (Brem: Figure 6, element 630, 53paragraph [0009], “The WEMR is preferably presented via a single page containing all data that should be considered by a wound healing provider, as predetermined by protocol. This includes, but is not limited to, fields for: a digital photograph of the wound; a graph of the wound healing rate (length, width, depth and area over time)”, paragraph [0060], “wound data form 600 enables users to conveniently view, edit, and enter many items of data, both wound specific and patient specific. It can be used as a central navigation page for data entry. The wound specific items included on form 600 are: wound location, wound length/width/depth (630)”. The Examiner notes the dimensions of the wound (i.e., length, width, depth, are all some of the examples given of what items are in the current data sequence see Applicant’s specification paragraph [0024]), are entered as numbers and quantify the status of the wound and is saved with the aggregated record to be used in supporting decisions);
--a camera, configured to take an image of a wound or an injured part to obtain a wound characterization record of a patient, and transmit the wound characterization record (Brem: paragraphs [0038]-[0042], “A WEMR DBMS (data base management system) program on server 110 is provided to control the set up and information flow between the various data stores 101, 109 and 132, and user devices 112, 113, 122 and 124… a care provider at a clinic, hospital or lab performs all indicated tests and observations for a patient under wound management, and the observed results are input for storage in a medical database 101 or 109… Images may be captured via inexpensive digital cameras and uploaded to image databases 106… digital photograph(s) of the wound… With regular photographing and measurement, non-contracting wounds are easily recognized”. Also see, paragraphs [0069]-[0073], [0088]-[0091]); and
--a processor (Brem: Figure 1, paragraph [0038], “A WEMR DBMS (data base management system) program on server 110 is provided to control the set up and information flow between the various data stores 101, 109 and 132, and user devices 112, 113, 122 and 124”. The Examiner notes it is obvious to one of ordinary skill in the art that a server implementing code has/is a processor), configured to:
--receive the wound characterization record (Brem: Figures 1-2, paragraphs [0038]-[0042], “A WEMR DBMS (data base management system) program on server 110 is provided to control the set up and information flow between the various data stores 101, 109 and 132, and user devices 112, 113, 122 and 124… the observed results are input for storage in a medical database 101 or 109… Data that has already been captured in other databases 109 can be automatically linked, or retrieved by automated push or pull techniques”, paragraphs [0069]-[0073], “Wound Data Entry… Users are able to select existing records for any patient, and choose to view the latest entry of any wound for that patient… A new record for an existing wound (there is already a record of that wound for that patient in the wound data table) may also be entered”, paragraphs [0078]-[0079], “Wound specific data may then be entered… Other general wound characteristics may be added”. Also see, paragraphs [0088]-[0091], claim 18. After the image is captured it is uploaded to the database and received by the system along with any other wound information to comprise the wound characterization record);
--generate a current data sequence according to a plurality of wound observation data in the wound characterization record (Brem: Figures 14-15, 21-22, paragraphs [0039]-[0040], “Once input into the WEMR, all data is accessible… the electronic chart of the WEMR is presented as a single page of all the data pertinent to that care provider's assessment and treatment of a wound patient… digital photograph(s) of the wound; an up-to-date graph of the wound showing healing rate… hematology and chemistry laboratory data; radiology and pathology images along with their associated reports; wound and other treatments, including current systemic medications; and microbiology data including sensitivities”, paragraph [0087], “When a record of a patient's wound already exists in the database, some data should be automatically carried over from the previous record, reducing redundant data entry”, paragraph [0094], “In the report, all pertinent data required for sound wound management consideration are presented in a single page view”. Also see, paragraphs [0043], [0084]-[0086], [0104]. The Examiner interprets the input from the provider’s assessment is placed into a chart of the WEMR, and stores the chart (Figures 14-15, 21-22), which under the broadest reasonable interpretation reads on a current data sequence);
--wherein the current data sequence comprises a second series of numbers that quantify status of the wound (Brem: Figure 6, element 630, 53paragraph [0009], “The WEMR is preferably presented via a single page containing all data that should be considered by a wound healing provider, as predetermined by protocol. This includes, but is not limited to, fields for: a digital photograph of the wound; a graph of the wound healing rate (length, width, depth and area over time)”, paragraph [0060], “wound data form 600 enables users to conveniently view, edit, and enter many items of data, both wound specific and patient specific. It can be used as a central navigation page for data entry. The wound specific items included on form 600 are: wound location, wound length/width/depth (630)”. The Examiner notes the dimensions of the wound (i.e., length, width, depth, are all some of the examples given of what items are in the current data sequence see Applicant’s specification paragraph [0024]), are entered as numbers and quantify the status of the wound); […];
--select one of the reference cases […] having the highest proportion of wound area reduction per unit of time as a best case (Brem: Figures 1-2, paragraph [0040], “all the pertinent data needed for an effective wound assessment, including, but not limited to… an up-to-date graph of the wound showing healing rate (e.g., length, width, depth and area over time)”, paragraphs [0101]-[0104], “permitting searches across all the other pertinent fields… all records matching those criteria being returned… looking for correlative wound issues and successful treatment regimes”, paragraph [0123], “establishing an expected rate of healing for various wounds”. Also see, claim 8. The Examiner interprets viewing the value of the healing rate would obviously regard one of the cases as a best case); […];
-- [… provide …] a plurality of questions used in the best case, excluding existed questions in a questionnaire record, (Brem: paragraph [0036], “a WEMR chart is presented to care providers via an integrated page of current wound data for each wound of a patient using protocol-determined fields… Since all wound information is collected in a wound database, individualized presentations can be readily made for different categories of wounds and for different care providers”, paragraph [0045], “If data is missing, it is evident to all if reviewing an electronic chart”, paragraph [0087], “When a record of a patient's wound already exists in the database, some data should be automatically carried over from the previous record, reducing redundant data entry”. The Examiner interprets the input into the WEMR chart answering questions and providing missing information), and 
--obtain a plurality of answers to the selected questions (Brem: Figure 6, paragraphs [0078]-[0079], “Wound specific data may then be entered… Other general wound characteristics may be added”. These are interpreted to be responses to questions of Figure 6, or the missing data as identified above);
-- […] select the treatment cases comprising a nice recovery record from a plurality of treatment groups […] (Brem: Figures 1-2, paragraphs [0101]-[0104], “the WEMR will be aggregating a wealth of wound healing and protocol efficacy data, it becomes a key source of data mining for studies and training about wound medicine… permitting searches across all the other pertinent fields… all records matching those criteria being returned… implemented as an added feature to use with regular patient treatment if needed, where the treating or consulting physician uses a search for similar cases, looking for correlative wound issues and successful treatment regimes… records can be studied, e.g., to help reinforce the differences and commonalities related to selected issues… physicians are able to load actual cases and test against statistically significant samplings, e.g., to understand better the likely efficacy of different treatment options of substantially the same wound healing scenarios”. Also see, claim 8); and […].
Brem may not explicitly teach (underlined below for clarity):
--a wound treatment recommendation system,
--select a plurality of questions used in the best case, excluding existed questions in a questionnaire record, and 
--include all the reference cases within a specific range of values in each of the answers, and select the treatment cases comprising a nice recovery record from a plurality of treatment groups as at least one recommended treatment;
--display the at least one recommended treatment on a display to a nurse or a caregiver;
Steuer teaches a wound treatment recommendation system (Steuer: paragraph [0010], “system and method for diagnosing skin lesions to enhance the dermatologist/physician accuracy of diagnosis”, paragraph [0014], “a system and method for recommending treatment”. Also see, paragraphs [0196]-[0197]),
--select a plurality of questions used in the best case, excluding existed questions in a questionnaire record, so as to establish a suggested questionnaire (Steuer: Figure 1, paragraphs [0025]-[0027], “types of information (questionnaire responses and image analysis) are combined, in order to improve the accuracy of the diagnosis”, paragraphs [0066]-[0070], “The user (patient) is guided to follow a dynamic/ adaptive questionnaire (dynamic/adaptive meaning that the set of questions changes based on the user's profile and the user's answers to previous questions and analysis of images provided)… The system may ask about shape/color change only if the user selects single lesion in a quantity question, and/or the system deduces it from image analysis”. Also see, paragraph [0061]. The Examiner notes that “so as to establish a suggested questionnaire” is an intended use of the selection of questions that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the selection of questions), and 
--include all the reference cases within a specific range of values in each of the answers, and select the treatment cases comprising a nice recovery record from a plurality of treatment groups as at least one recommended treatment (Steuer: paragraph [0056], “the system may rely on available image processing techniques, which includes image comparison to standardized existing lesion databases and image recognition of specific areas/patterns”, paragraph [0118], “compare an initial image(s) to similar pre-stored and self-generated data base pictures in order to strengthen accuracy”, paragraphs [0125]-[0126], “Machine learning algorithms for categorizing lesions may include classification, or "clustering" algorithms… merges features of lesion images from a database of images together with descriptive/symptomatic features provided… The database may also include thresholds of recognition that delimit features of lesions… use an algorithm which will improve diagnosis specificity automatically through comparing the new processed image to pre-saved digital images of the same making future analysis both faster and more accurate”, claim 9, “the system recommends a treatment along with the diagnosis”. The Examiner interprets the thresholds of recognition the within a specific range for the recommendation of a treatment);
-- display the at least one recommended treatment on a display to a nurse or a caregiver (Steuer: Figure 1, paragraph [0163], “When the method has all the necessary information to reach a diagnostic, the method presents the diagnostic to the patient in step 120”, claim 9, “the system recommends a treatment along with the diagnosis”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include recommending a treatment, generation of a questionnaire and including reference data within a certain similarity as taught by Steuer within the collection and comparison of data to similar wound progression of other patients as taught by Brem with the motivation of “improve diagnosis, specificity through machine learning, based on a pre-generated set of images and newly added images upon continued use of the present system itself and the (continually updated) existing published skin lesions databases” (Steuer: paragraph [0056]).
Brem and Steuer may not explicitly teach (underlined below for clarity):
--calculate a plurality of similarity parameters for the current data sequence to each of the case data sequences;
--select one of the reference cases corresponding to the similarity parameters lower than a similarity threshold value and having the highest proportion of wound area reduction per unit of time as a best case;
Chen teaches calculate a plurality of similarity parameters for the current data sequence to each of the case data sequences (Chen: Figure 5, Column 9, lines 55-end, “compare the image of the suspect skin lesion which is generated by the image capture device 503 with the diagnosed skin lesion image data which is contained within the electronic image library 505”, Column 10, “compare a plurality of features of the suspect skin lesion with the diagnosed skin lesions… The features which may be compared may include size, color, degree of color uniformity, shape, edge smoothness, and/or the location of the lesion… generate a score indicative of the degree to which each compared feature matches. The determination by the image matching subsystem 511 as to whether there is a match may be based upon an analysis of these scores for each potential match”);
--select one of the reference cases corresponding to the similarity parameters lower than a similarity threshold value and having the highest proportion of wound area reduction per unit of time as a best case (Chen: Column 10, “determining that the diagnosed skin lesion has a threshold level of similarity to the suspect skin lesion… select the diagnosed skin lesion which best matches the suspect skin lesion”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a similarity parameter to identify similar cases as taught by Chen within the searching for similar cases via mining as taught by Brem and Steuer with the motivation of more timely diagnosing the wound of the patient (Chen: Column 1).
Brem, Steuer and Chen may not explicitly teach (underlined below for clarity):
--calculate a plurality of similarity parameters for the current data sequence to each of the case data sequences, wherein the similarity parameters refer to a mathematical distance difference between the second series of numbers of the current data sequence and the first series of numbers of each of the case data sequences;
Giger teaches calculate a plurality of similarity parameters for the current data sequence to each of the case data sequences, wherein the similarity parameters refer to a mathematical distance difference between the second series of numbers of the current data sequence and the first series of numbers of each of the case data sequences (Giger: Figure 27, paragraphs [0009]-[0010], “Similar cases that can be retrieved by feature values, probability of disease state, and/or from the use of dimension-reduction techniques to determine similarity… retrieve "similar" cases based on the dimension reduced pseudo-feature space”, paragraphs [0118]-[0119], “displaying those cases within a given Euclidean distance or radius… FIG. 27 illustrates how cases within a certain distance in the dimension-reduced space would be selected for displaying on the interface as "similar cases."”. Also see, paragraph [0023]. The Examiner notes a within a distance is a threshold with a positive value);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using distance as a similarity parameter, along with a similarity threshold to determine a best case as taught by Giger within the searching for similar cases as taught by Brem, Steuer and Chen with the motivation of better “identify[ing] relationships and similarities between the patient and the other patients” (Giger: paragraph [0039]. Also see, paragraph [0023]).
Brem, Steuer, Chen and Giger may not explicitly teach (underlined below for clarity):
--wherein a recovery parameter higher than a recovery parameter threshold is regard as the nice recovery record; 
Spiller teaches wherein a recovery parameter higher than a recovery parameter threshold is regard as the nice recovery record (Spiller: paragraph [0026], “comparing an Ml/M2 ratio with a threshold value that discriminates between wound healing and non-wound healing”. Also see, Tables 1-2);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Spiller with teaching of Brem, Steuer, Chen and Giger since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the of the use of a recovery parameter threshold for determining wound healing (nice recovery) as taught by Spiller for the inclusion and selection of cases with nice recovery by searching for similar cases with nice recovery as taught by Brem, Steuer, Chen and Giger. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Brem, Steuer, Chen, Giger and Spiller may not explicitly teach (underlined below for clarity):
--wherein the best case is the reference cases with a highest proportion of wound area reduction per unit of time.
Johnson teaches wherein the best case is the reference cases with a highest proportion of wound area reduction per unit of time (Johnson: paragraphs [0166]-[0167], “The system can analyze personal health data that is collected and recorded… Treatment parameters and dosing can be modulated, and healing response and disease state outcomes can be monitored to determine whether the modulated parameters resulted in improved outcomes or healing response (e.g., reduced body part circumference, diameter, and/or volume)… analyze the population health data to find the treatments that resulted in the best outcomes in patients that have a similar background or demographic and can modulate the current treatment parameters based on those treatments”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include determining a best case based on analysis of reference cases that are similar that have highest would area reduction as taught by Johnson within the comparison of similar reference cases and providing of recommended treatments based on analysis of information as taught by Brem, Steuer, Chen, Giger and Spiller with the motivation of “improve[ing] outcomes or healing response” (Johnson: paragraph [0166]).

Regarding (Original) claim 2, Brem, Steuer, Chen, Giger, Spiller and Johnson teaches the system of claim 1, and further teaches wherein the processor is further configured to establish the current data sequence by normalizing the wound observation data (Steuer: Figure 1, paragraphs [0085]-[0090], “image standardization (in terms of size/color/light saturation/elevation) can be achieved by using a predetermined reference”, paragraph [0131]. “One specific algorithm or/and a color chart is used to normalize the colors of the camera and skin lesion colors”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 3, Brem, Steuer, Chen, Giger, Spiller and Johnson teaches the system of claim 1, and further teaches wherein the processor is further configured to generate a qualitative questionnaire according to the questions and corresponding answers to the questions (Steuer: Figure 1, paragraphs [0025]-[0027], “types of information (questionnaire responses and image analysis) are combined, in order to improve the accuracy of the diagnosis”, paragraphs [0066]-[0070], “The user (patient) is guided to follow a dynamic/ adaptive questionnaire (dynamic/adaptive meaning that the set of questions changes based on the user's profile and the user's answers to previous questions and analysis of images provided)… The system may ask about shape/color change only if the user selects single lesion in a quantity question, and/or the system deduces it from image analysis”. Also see, paragraph [0061]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 4, Brem, Steuer, Chen, Giger, Spiller and Johnson teaches the limitations of claim 1, and further teaches wherein the processor is further configured to select the reference cases comprising the nice recovery record from the treatment groups, and obtain a plurality of candidate treatments corresponding to the reference cases, and exclude at least one executed treatment from the candidate treatment to select the at least one recommended treatment (Brem: paragraphs [0082]-[0083], “Other selections, based on different protocols or treatment options, can be readily added… The patient's antibiotic usage can be reviewed and modified”, paragraph [0104], “understand better the likely efficacy of different treatment options of substantially the same wound healing scenarios”; Johnson: paragraphs [0052], “modify one or more of the treatment protocols based on the measured physiological data and/or the device performance data”, paragraph [0068], “the set of parameters for controlling the compression device are modified based on artificial intelligence or machine learning algorithms”. The Examiner other selections for different protocols reads on excluding an executed treatment).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 5, Brem, Steuer, Chen, Giger, Spiller and Johnson teaches the limitations of claim 1, and further teaches wherein the processor is further configured to obtain all the treatment cases in each of the treatment groups that are above a frequency threshold, and remove at least one executed treatment cases from all the treatment cases, to obtain the at least one recommended treatment (Brem: Figures 1-2, paragraph [0040], “all the pertinent data needed for an effective wound assessment, including, but not limited to… wound and other treatments, including current systemic medications”, [0101]-[0104], “permitting searches across all the other pertinent fields… all records matching those criteria being returned… looking for correlative wound issues and successful treatment regimes… understand better the likely efficacy of different treatment options of substantially the same wound healing scenarios”, paragraph [0123], “establishing an expected rate of healing for various wounds”. Also see, claim 8. The Examiner interprets the search for treatments that provided successful healing would return cases (greater than or equal to 1, or above a threshold) and would return the cases provided in the query, and do this for different treatment options than the current treatment (i.e., the executed treatments)).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 6, Brem, Steuer, Chen, Giger, Spiller and Johnson teaches the system of claim 1, and further teaches wherein the wound observation data comprises a measurement-type information or an evaluation-type information (Brem: Figure 1, 14-15, 21-22, paragraphs [0088]-[0091], “Determining wound dimensions is aided by capturing a ruler adjacent to the wound when taking the picture. More specialized software like WoundImager allow automated measurements based on the captured image”), and 
--the wound characterization record comprises a wound area variation, a wound color, a wound location, a wound depth, a wound area, or a wound shape (Brem: Figure 6, 14-15, 21-22, paragraph [0071], “The wound specific items included on form 600 are: wound location, wound length/ width/depth (630) and undermining (635), presence or absence of cellulitis and the amount of drainage (643), pain, fungal toes, microbiology data (621), radiology data (623), pathology data (622), and primary local treatment”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 7, Brem, Steuer, Chen, Giger, Spiller and Johnson teaches the system of claim 1, and further teaches wherein values corresponding to a measuring wound time in the case data sequences comprises a wound length, a wound width, a wound depth, a degree of wound fluid, and a skin temperature (Brem: Figure 6, 14-15, 21-22, paragraph [0071], “The wound specific items included on form 600 are: wound location, wound length/width/depth (630) and undermining (635), presence or absence of cellulitis and the amount of drainage (643), pain, fungal toes, microbiology data (621), radiology data (623), pathology data (622), and primary local treatment”, Steuer: paragraphs [0110]-[0112], “lesion properties including but not limited to raised, stiffness, softness, edema, is it fluid or air-filled lesion… enter all available data about the patient, such as vital signs (e.g. temperature”; Johnson: paragraph [0065], “sensors are configured to measure physiological data selected from… temperature”).
The motivation to combine is the same as in claim 1, incorporated herein. 

REGARDING CLAIM(S) 8-14:
Claim(s) 8-14 is/are analogous to Claim(s) 1-7, thus Claim(s) 8-14 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1-7.

Response to Arguments
Applicant’s arguments filed on 17 May 2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 17 May 2022.

Rejections under 35 U.S.C. § 112
Regarding the rejections of claims 1 and 8, in view of the amendments the rejections to the claims have been removed.

Rejections under 35 U.S.C. § 101
Regarding the rejection of claims 1-14, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Applicant respectfully submits that even if independent claims 1 and 8 were deemed to recite a judicial exception, each of claims 1 and 8 as a whole integrates the alleged judicial exception into a practical application… In particular, to be taken as a whole, the claims are directed to provide recommended treatments to a nurse or a caregiver according to practical treatments of multiple reference cases. Examples of the practical treatments ( e.g., turning over every two hours) can be found at least in paragraph [0048] of the specification. Since being selected from the practical treatments of the reference cases, the recommended treatments are also practical and specific… Similarly, since being directed to a specific method for recommending a specific treatment to a specific person (i.e., a nurse or a caregiver), the claims of the present application recites more than abstract ideas and should be patent eligible, too… Further, though not being directly executed by the claimed system or processor, the recommended treatments are displayed to a nurse and a caregiver. Thus, the nurse or the caregiver will carry out the recommended treatments. As a result, the speed of wound recovery is increased, and the risk of infection or necrosis is lowered. Accordingly, Applicant respectfully submits that the claims now have integrated the alleged abstract idea into a practical application… Furthermore, Applicant respectfully submits that the present invention is actually applied to provide wound treatment suggestions, which are used in specific fields… Further, it is submitted that the present invention achieves the effect of integrating a large amount of data and human experience, and quickly screening out the recommended treatment of wounds, and thus integrates the alleged judicial exception into a practical and specific application.

The Examiner respectfully disagrees.	
	It is respectfully submitted, that the claimed treatment is not particular. In particular the claims do not set forth what the treatment is (i.e., no specific drugs, dosages, devices), nor does the specification set forth explicit definitions, therefore unlike the claims in Vanda the claims are not directed toward determination and recommendation of particular treatments.
	The display of the recommendation to a caregiver is extra-solution activity used to generally link the abstract idea of organization of data to determine a treatment for a patient, and is not a practical application and/or significantly more. The claimed invention does not recite a technical solution to a technical problem nor does it improve the performance of the computer, at best the claims are directed toward wound management, which is not a technical problem but a medical provider problem. Therefore, as the claims do not recite any additional elements that recite a practical application and/or significantly more, applicant’s argument is unpersuasive. 

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-14, the Examiner has considered the applicant’s arguments; however, the arguments are either not persuasive as addressed via the new ground of rejection as necessitated by amendment or as addressed below. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
The Examiner alleges that the breadth of "current data sequence" is not defined by the specification, and therefore under the broadest reasonable interpretation, is taught by Brem via the chart of the WEMR, as it contains all of the current data for the patient which will be used to search for similar cases. Applicant respectfully disagrees… It is respectfully submitted that the definition and the examples of "current data sequence" and "case data sequence" are provided in the specification. As paragraph [0034]… It can be clearly seen that "current data sequence" and "case data sequence" are a series of numbers that quantify the status of the wound… Furthermore, it is respectfully submitted that "similarity parameters" is also clearly defined in the specification. Paragraph [0034]… The algorithm for quantifying and calculating the similarity between the current data sequence and the case data sequence is provided… Hence, Applicant respectfully submits that neither Bren nor Giger teaches or suggests the claimed features of "current data sequence", "case data sequence", and "similarity parameters" as now recited in claim 1.

The Examiner respectfully disagrees.
	It is respectfully submitted, the terms “case data sequence”, “current data sequence” and “similarity parameters” even in view of Applicant’s recited paragraphs, do not set forth explicit definitions. In particular, the terms are at best described not defined by examples and referred to in the specification as “For example”, “can refer to”, these are not particular definitions. As applicant has not explicitly defined these terms the Examiner must give them the broadest reasonable interpretation, in which the current/case data sequences are taught by Brem (see above, but at least Fig. 6, paragraph [0060]), in which values for wound location, wound length/width/depth are entered and stored, all of which are some of the examples given of what items are in the current data sequence see Applicant’s specification paragraph [0024]. However, with this further defining of the data sequences the interpretation of “similarity parameters” has changed, in particular Brem may not expressly teach using values for wound location, wound length/width/depth to search for similar cases, however newly applied Chen teaches this, in particular Chen teaches extracting features from an image and using these extract features in comparing the extracted features to features of other images in a library, to generate a matching score (i.e., a similarity parameter) see above, but at least Chen Column 10, in combination with the distance calculations of Giger, the combination of Brem, Chen and Giger teach the claim.
	
Applicant further argues:
Hence, Applicant respectfully submits that none of Brem, Johnson and Giger teach or suggest the claimed feature of "select one of the reference cases corresponding to the similarity parameters lower than a similarity threshold value and having the highest proportion of wound area reduction per unit of time as a best case" as now recited in claim 1.

The Examiner respectfully disagrees.
	It is respectfully submitted, it is the combination of Brem, Johnson and Giger in view of newly applied Chen which teach the argued claim. In particular, Brem allows selection of a case with best healing rate (see above, but at least paragraphs [0040], [0101]-[0104]), the use of a threshold is taught by newly applied Chen (see column 10) and therefore in combination teach what is required of the claim,

Applicant further argues:
the Examiner alleges that the selection of questions used in the best	 case is taught by the combination of Brem and Steuer. Applicant respectfully disagrees… It is clear that the questions of the dynamic questionnaire of Steuer are determined by the current user's profile and the user's answers to previous questions, which is not related to the questions used in the best case selected from the reference cases as set forth in the claimed invention. Hence, Applicant respectfully submits that the alleged combination of Brem and Steuer fails to teach or suggest the claimed feature of "select a plurality of questions used in the best case, excluding existed questions in a questionnaire record, and obtain a plurality of answers to the selected questions" as now recited in claim 1… Applicant respectfully submits that the questions asked are not universal for each patient/wound can be directly inferred from the recitation of claim 1… Specifically, claim 1 recites "select a plurality of questions used in the best case." It is clear that the questions are selected from the ones used in the best case. Specifically, claim 1 recites "select a plurality of questions used in the best case." It is clear that the questions are selected from the ones used in the best case.

The Examiner respectfully disagrees.
	It is respectfully submitted, nothing in the claim recites any use of questionnaires or receipt of answers prior to the selection of questions, the claim only requires selection of questions not selection of additional questions (i.e., the patient could have no questionnaire record), Brem teaches a universal wound record (see Figure 6) presenting universal questions, the first time a patient would be examined all of the questions would be selected from a best case. Although this suggests the teaching of the claim, Steuer more explicitly teaches the claim via use of a dynamic questionnaire which can provide questions to a patient to make better determinations (i.e., data that is missing from the record in the best case; see above but at least paragraph [0067]) and exclude questions data is available for (i.e., excluding existed questions in a data set (i.e., a questionnaire record); see above but at least paragraph [0073]). Therefore, Steuer teaches what is required of the claim under the broadest reasonable interpretation. 












Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626